J-E01005 -22

                                2022 PA Super 104

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 DESMOND SMITH                            :
                                          :
                    Appellant             :    No. 983 EDA 2019

       Appeal from the Judgment of Sentence Entered March 1, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0010615-2016


BEFORE: PANELLA, P.J., BENDER, P.J.E., BOWES, J., LAZARUS, J., STABILE,
        J., KUNSELMAN, J., McLAUGHLIN, J., KING, J., McCAFFERY, J.

OPINION BY BENDER, P.J.E.:                               FILED JUNE 6, 2022

      Appellant, Desmond Smith, appeals from the March 1, 2019 judgment

of sentence of 20 to 40 years’ incarceration, imposed after he was convicted

by a jury of rape (18 Pa.C.S. § 3121), involuntary deviate sexual intercourse

(“IDSI”) (18 Pa.C.S. § 3123), and sexual assault (18 Pa.C.S. § 3124.1). On

appeal, Appellant challenges the trial court’s denial of his pre-trial motion to

suppress, its rulings precluding him from presenting certain evidence, and the

discretionary aspects of his sentence.        After careful review, we vacate

Appellant’s judgment of sentence and remand for further proceedings.

      The trial court summarized the facts of Appellant’s case, as follows:

      On September 27, 2015, Kevin Brown, the father of complainant
      [E.M.,] was killed by masked men who came to his house in
      Montgomery County. [E.M.], who was a witness to the events,
      gave a statement to detectives on September 28, 2015. In the
      course of that statement[,] she identified Appellant as one of the
      masked men who came to her family’s home and was involved in
      the killing of her father. She also provided information about the
J-E01005-22


        August 22, 2015, sexual assault which was the subject of the
        charges in the instant trial.

        On October 2, 2015, at 6:49 a.m., Montgomery County
        [H]omicide [D]etective George Henry arrested Appellant at his
        home in Philadelphia, pursuant to an arrest warrant. The arrest
        arose from the September 27, 2015 homicide. Appellant waived
        his right to go before a judicial authority in Philadelphia and
        agreed to go straight to Montgomery County. He was taken to
        the Montgomery County Detective Bureau where he was
        intermittently interviewed by Detective Henry over the course of
        about 11 hours, starting with waiver of his Miranda[1] rights at
        8:42 a.m. and concluding around 7:51 p.m.

        During the course of questioning, Appellant was asked about the
        murder o[n] September 27, 2015, and about the August 22, 2015,
        sexual assault of [E.M]. Appellant initially denied involvement in
        either the murder or the sexual assault. By the end of the
        questioning, he confessed to both the murder and the sexual
        assault.

        Appellant and [his] co-defendant[,] Naadir Abdul-Ali[,] were tried
        in Montgomery County on the homicide. Appellant presented an
        alibi defense, including phone[-]tracking data and video evidence,
        and was acquitted. Abdul-Ali was convicted. On the day of the
        verdicts in the homicide case, [E.M.] posted on Facebook
        criticizing the alibi testimony and the acquittal, expressing her
        anger[,] and insisting that Appellant was the person who killed her
        father and that he was wrongfully acquitted.

        At trial in this case, the Commonwealth presented evidence that
        Abdul-Ali and [E.M.] were in a romantic relationship starting in the
        summer of 2015. During that time period[,] she met Appellant
        through Abdul-Ali, and was in his company three or four times.
        On August 22, 2015, Abdul-Ali became angry with [E.M]. While
        she was in the car with him[,] he became verbally and physically
        abusive.

        They drove to a CVS parking lot, where Abdul-Ali continued to
        physically abuse and threaten [E.M.], including putting a gun to
        the back of her head and threatening to kill her. Abdul-Ali then
        ordered [E.M.] to perform oral sex on him in the car, during which
____________________________________________


1   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -2-
J-E01005-22


      he made a video call to Appellant and displayed [E.M.] performing
      oral sex.

      Abdul-Ali then drove [E.M.] to Appellant’s house to force her to
      have sex with Appellant, despite her pleading and refusals. Once
      they arrived, he took her into Appellant’s bedroom. Abdul-Ali
      ordered [E.M.] to disrobe and perform oral sex on him and
      Appellant, then to have vaginal and anal intercourse with
      Appellant, during which she was forced to have vaginal intercourse
      with Abdul-Ali. During the course of the incident[,] Abdul-Ali
      threatened [E.M.] with a gun and threatened or subjected her to
      physical force, including forcing the gun into her mouth.

      Appellant gave a statement in which he admitted to having oral,
      attempted anal[,] and vaginal intercourse with [E.M.], asserting
      that she had been “acting like a victim[.”]

Trial Court Opinion (TCO), 11/6/19, at 2-4 (citations to the record omitted).

      Prior to Appellant’s trial for the rape of E.M., he filed a motion to

suppress his admissions to police regarding his sexual acts with E.M.

Specifically, Appellant averred that the Miranda warnings, provided at the

start of his interrogation, did not establish that he voluntarily waived his right

to counsel and to remain silent regarding E.M.’s sexual-assault allegations.

He reasoned that the Miranda warnings, given in the morning, were too far

removed from his inculpatory statements provided in the evening. Appellant

also averred that the warnings were insufficient because they only informed

him of his rights in connection to the homicide charges but made no mention

of E.M.’s sex-offense allegations.    On December 20, 2017, a suppression

hearing was conducted, at the close of which the court denied Appellant’s

motion to suppress his statements to police.

      Also prior to trial, the Commonwealth filed a motion to preclude

Appellant from admitting evidence that his inculpatory statements to police

                                      -3-
J-E01005-22



were coerced and false. Specifically, Appellant wished to admit alibi evidence

presented at his homicide trial — namely, surveillance video from SEPTA, and

cell phone location data — to show that his confession to being at the scene

of the murder was false. Appellant reasoned that the homicide alibi evidence

would show “that if the homicide portion of the confession was patently

unreliable, then the portions relating to the sexual assault [were] likewise

questionable[,] since they were taken on the same day, during the same

interrogation, by the same detectives.” Appellant’s Brief at 18. The trial court

ultimately granted the Commonwealth’s motion to preclude this evidence.

      In a third, pre-trial evidentiary ruling, the court denied Appellant’s

request to be permitted “to present evidence, in the form of social media

posts, that E.M. had a motive or bias to fabricate allegations against

[Appellant] — or question E.M. regarding the same — at the trial in the matter

sub judice.”   Id.   The trial court denied Appellant’s motion to admit this

evidence.

      Appellant and Abdul-Ali were tried together before a jury in December

of 2018. At the close of trial, Appellant was convicted of the above-stated

crimes. On March 1, 2019, the court sentenced him to two, consecutive terms

of 10 to 20 years’ incarceration for rape and IDSI.      His offense of sexual

assault merged for sentencing purposes.          Thus, Appellant’s aggregate

sentence is 20 to 40 years’ incarceration.      Appellant filed a timely post-

sentence motion, which the court denied. He thereafter filed a timely notice

of appeal, and he also complied with the trial court’s order to file a Pa.R.A.P.

                                     -4-
J-E01005-22



1925(b) concise statement of errors complained of on appeal. The court filed

a Rule 1925(a) opinion on November 6, 2019.

      On January 6, 2021, a three-judge panel of this Court issued a

memorandum decision vacating Appellant’s judgment of sentence and

remanding for a new trial. Specifically, the panel agreed with Appellant that

the trial court abused its discretion by denying his pre-trial motion to suppress

his statement to police.   The Commonwealth filed a timely application for

reargument en banc, which we granted. Accordingly, the panel’s January 6,

2021 memorandum decision was withdrawn, and oral argument before this en

banc panel was heard on April 20, 2022.

      We now review the following four issues presented by Appellant, which

we reorder for ease of disposition:

      [I.] Did the trial court err and/or abuse its discretion when it
      precluded evidence of a social media ([F]acebook) post made by
      [the] complainant in which she exhibited extreme animosity
      toward [A]ppellant and dissatisfaction with his acquittal in a prior
      criminal case involving complainant, as that evidence is relevant
      to complainant’s bias, motive to fabricate allegations against
      defendant, and credibility generally?

      [II.] Did the trial court err and/or abuse its discretion when it
      precluded evidence that relates directly to the reliability (or lack
      thereof) of inculpatory statements made by [Appellant] during a
      police interrogation where the Commonwealth presented — and
      heavily relied upon — evidence of [Appellant’s] inculpatory
      statements regarding the sexual assault at trial?

      [III.] Did the trial court err and/or abuse its discretion when it
      denied [A]ppellant’s pre-trial motion to suppress a statement
      made to police investigators where: [A]ppellant waived his
      Miranda rights and provided a statement when police informed
      him that he was being charged with homicide; and, [A]ppellant
      was not re-advised of his Miranda rights, and did not waive those

                                      -5-
J-E01005-22


      rights knowingly, intelligently, and voluntarily, when several hours
      later police began to question defendant about a separate sexual
      assault occurring on a different date than the homicide in a
      different jurisdiction?

      [IV.] Is the sentence imposed unduly harsh and excessive?

Appellant’s Brief at 6-7.

      First, Appellant challenges the trial court’s ruling to preclude evidence

of the Facebook post that E.M. made after Appellant was acquitted of the

murder of her father. Initially, we observe that,

      [t]he standard of review employed when faced with a challenge to
      the trial court’s decision as to whether or not to admit evidence is
      well settled. Questions concerning the admissibility of evidence
      lie within the sound discretion of the trial court, and a reviewing
      court will not reverse the trial court’s decision absent a clear abuse
      of discretion. Abuse of discretion is not merely an error of
      judgment, but rather where the judgment is manifestly
      unreasonable or where the law is not applied or where the record
      shows that the action is a result of partiality, prejudice, bias or ill
      will.

Commonwealth v. Young, 989 A.2d 920, 924 (Pa. Super. 2010) (citations

omitted).

      In the Facebook post sought to be admitted by Appellant, E.M. made

disparaging remarks about Appellant, and insisted that he was guilty of

murdering her father, despite his acquittal for that crime.        See TCO at 6

(quoting N.T. Trial, 12/18/18, at 15-16). Appellant wished to admit E.M.’s

Facebook post to show that she had a motive to fabricate her sexual-assault

allegations against him, in that she “sought to punish [Appellant] for her

father’s murder[,] notwithstanding the jury’s verdict….” Appellant’s Brief at




                                       -6-
J-E01005-22



47. The trial court denied Appellant’s motion to admit E.M.’s post. It provided

the following rationale for its decision in its opinion:

      The court concluded that the posting lacked relevance and might
      lead to jury confusion. Since [E.M.] reported the rape before
      Appellant was acquitted of her father’s murder, Appellant’s
      argument that the post was necessary to show bias or motive to
      fabricate is unpersuasive. Thus, her expressive disagreement
      with the verdict or possible factual determinations in that case
      offered no probative value to the instant trial. Accordingly, the
      court properly excluded the posting as not relevant.

      Assuming, arguendo, that evidence of the post had any probative
      value, it would be far outweighed by the risk of this trial being
      subsumed by the alleged events of Appellant’s murder trial.
      Appellant sought to import factual issues and assertions that
      pertained only to the murder case, and hopefully to also influence
      the jury to adopt its outcome. By contrast, the court sought to
      have this case tried on its own merits, and [to] prevent it from
      becoming a retrial of the homicide case. No curative instructions
      would have been sufficient to safeguard this case from undue jury
      confusion and prejudice.3       Accordingly, the court properly
      concluded that the contents of the posting were far more
      prejudicial than probative.
         3The expletives used in that post, while irrelevant, would
         have served only to inflame the jury.

      For whatever reason, the defense elected not to ask [E.M.] about
      her feelings regarding the acquittal, an area of inquiry which the
      court did permit, and to which the Commonwealth had agreed.
      N.T.[,] 12/18/18, [at] 19-20. Such exploration would have
      accomplished Appellant’s goal of eliciting that testimony, without
      introducing the details of the post or the homicide trial. Of course,
      if the complainant’s responses to such questioning contradicted
      her prior expressions in the post, then the court could and would
      have reconsidered its ruling on impeachment grounds.

TCO at 6-7.




                                       -7-
J-E01005-22



      Based on the rationale set forth by the trial court, we discern no abuse

of discretion in its pre-trial ruling to preclude E.M.’s Facebook post. Therefore,

Appellant’s first issue is meritless.

      Second, Appellant challenges the court’s pre-trial ruling to preclude him

from presenting alibi evidence that was admitted at his homicide trial.

Specifically, Appellant was prevented from introducing “surveillance video

from SEPTA and/or cell phone location data” that indicated he was not at the

scene of the homicide at the time it was committed. Appellant’s Brief at 41.

According to Appellant, this evidence proved “that his confession to being at

the scene of the murder was false, unreliable, and coerced[,]” and “if the

homicide portion of the confession was patently unreliable, then the portions

relating to the sexual assault are likewise questionable[,] since they were

taken on the same day, during the same interrogation, by the same

detectives.” Id. (citations to the record omitted). Appellant insists that he

should have been permitted to introduce this evidence, as it “is beyond cavil

that evidence which would raise a reasonable inference that could call the

veracity, accuracy, and reliability of these inculpatory statements into

question is relevant.” Id. at 42.

      Even if we agreed with Appellant that the at-issue evidence was

relevant, he ignores that even relevant “evidence may be excluded ‘if its

probative value is outweighed by ... unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.’” Commonwealth v. Christine, 125 A.3d 394, 398

                                        -8-
J-E01005-22



(Pa. 2015) (quoting Pa.R.E. 403) (emphasis added).       Here, “the jury had

already been informed that Appellant was acquitted of the murder after

presenting alibi evidence.” TCO at 8 (citing N.T., 12/19/18, at 160-61, 207).

Therefore, the video surveillance footage and cell phone location data, which

Appellant sought to introduce to prove that he had an alibi for the homicide,

was merely cumulative evidence of that already-established fact.         See

Commonwealth v. Flamer, 53 A.3d 82, 88 (Pa. Super. 2012) (citations

omitted) (“We define cumulative evidence as ‘additional evidence of the same

character as existing evidence and that supports a fact established by the

existing evidence.’”). The trial court also had good reason for not permitting

this needlessly cumulative evidence, explaining that it “would conflate

unrelated issues of the two trials, and cause undue jury confusion.”      Id.

Again, the court’s “goal was to have the trial of this August 22, 2015 sexual

assault occur on its merits, and not let it devolve into a retrial of the

September 27, 2015 homicide for which Appellant was acquitted.”           Id.

Accordingly, the court precluded the alibi evidence Appellant sought to

introduce, and we discern no abuse of discretion in that decision.

      In Appellant’s third issue, he challenges the court’s pre-trial ruling

denying his motion to suppress the inculpatory statements he made to police

during his interrogation on November 2, 2015.       Appellant insists that his

statements were involuntary because he was arrested and provided with

Miranda warnings pertaining only to the murder of E.M.’s father. At no point

did the interrogating detectives advise Appellant that his statements could be

                                    -9-
J-E01005-22



used against him in prosecuting the sexual assault crimes, yet the detectives

questioned him about those offenses. Appellant also argues that the Miranda

warnings, provided at 8:25 a.m., were too far removed from his confession

regarding the sexual assault of E.M., provided at or after 5:40 p.m., to

establish that his statement was voluntarily, intelligently, and knowingly

given.

       We begin by recognizing:

       An appellate court’s standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
       whether the suppression court’s factual findings are supported by
       the record and whether the legal conclusions drawn from those
       facts are correct. Because the Commonwealth prevailed before
       the suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, the appellate court is bound by those
       findings and may reverse only if the court’s legal conclusions are
       erroneous.     Where the appeal of the determination of the
       suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (cleaned

up).

       In addition, our Court has explained:

       A confession obtained during a custodial interrogation is
       admissible where the accused’s right to remain silent and right to
       counsel have been explained and the accused has knowingly and
       voluntarily waived those rights. The test for determining the
       voluntariness of a confession and whether an accused knowingly
       waived his or her rights looks to the totality of the circumstances

                                     - 10 -
J-E01005-22


       surrounding the giving of the confession. The Commonwealth
       bears the burden of establishing whether a defendant knowingly
       and voluntarily waived his Miranda rights.

       When deciding a motion to suppress a confession, the touchstone
       inquiry is whether the confession was voluntary. Voluntariness is
       determined from the totality of the circumstances surrounding the
       confession. The question of voluntariness is not whether the
       defendant would have confessed without interrogation, but
       whether the interrogation was so manipulative or coercive that it
       deprived the defendant of his ability to make a free and
       unconstrained decision to confess. The Commonwealth has the
       burden of proving by a preponderance of the evidence that the
       defendant confessed voluntarily.

Commonwealth v. Harrell, 65 A.3d 420, 433-34 (Pa. Super. 2013) (cleaned

up).

       Here, at the suppression hearing, the Commonwealth presented the

testimony of Detective Henry. N.T. Hearing, 12/20/17, at 4. He testified that

on November 2, 2015, he executed a warrant for Appellant’s arrest for the

homicide of E.M.’s father. Id. at 5. Appellant was taken into custody at his

home in Philadelphia at 6:49 a.m., and advised that he was being arrested for

the homicide. Id. at 5, 8. Appellant was then transported to the Montgomery

County Detective Bureau.     Id. at 6.   Once there, he was given Miranda

warnings at approximately 8:25 a.m. Id. at 9. The Miranda warnings were

set forth on a written form, which stated that Appellant was being investigated

for homicide. Id. at 7. He was at no point notified, on the written form or

verbally by Detective Henry, that he was also suspected of sexually assaulting

E.M. Id. Appellant signed the waiver form. Id. at 11.

       Between 9:27 a.m. and 10:56 a.m., Detective Henry recorded a formal

statement by Appellant. Id. at 12. Appellant was asked various questions,

                                    - 11 -
J-E01005-22



including whether he ever had sex with E.M. Id. He denied that he did. Id.

at 15.2 Detective Henry then paused Appellant’s statement from 10:56 a.m.

to 2:56 p.m.      Id.   During the four-hour break, however, Detective Henry

claimed that he continued to question Appellant “off-the-record” about various

topics, including the sexual assault of E.M. Id. at 17. Appellant’s statement

resumed at 2:56 p.m., and he was questioned exclusively about E.M.’s assault

allegations until approximately 3:05 p.m. Id. at 20. During that questioning,

Appellant admitted to having oral sex with E.M. See N.T. Trial, 12/19/18, at

153.3 He also admitted that he heard Abdul-Ali tell E.M. not to tell anyone.

Id. at 154.

       At that point, another detective, disguised as a DNA lab analyst, entered

the interrogation room and falsely told Appellant that his DNA had been found

at the homicide scene. N.T. Hearing at 20. Detective Henry then paused

Appellant’s statement from 3:35 p.m. until 5:39 p.m. Id. at 23. During that
____________________________________________


2Detective Henry testified that he questioned Appellant about the sex offenses
against E.M. to establish Appellant’s “relationship with the co-defendant and
also if he knew the [homicide] victim or the victim’s daughter[, E.M.]” Id. at
22.
3 We recognize that in In re L.J., 79 A.3d 1073, 1087 (Pa. 2013), our Supreme
Court held that our scope of review from a suppression ruling is limited to the
evidentiary record that was created at the suppression hearing. Here,
Appellant’s full statement was admitted into evidence at the suppression
hearing. See N.T. Hearing at 31. However, it was not read into the record
during Detective Henry’s testimony in that proceeding, as it was during the
detective’s trial testimony. Because Appellant’s statement is not contained in
the certified record before us on appeal, we refer to Detective Henry’s trial
testimony to discern the contents of Appellant’s statement to police. This does
not violate the rule announced in In re L.J., as the trial court had Appellant’s
full statement before it when ruling on his suppression motion.

                                          - 12 -
J-E01005-22



break, Appellant was again questioned “off the record” about various topics,

including the sexual assault of E.M. Id. at 23, 25. When the formal statement

resumed at 5:39 p.m., the first questions asked by Detective Henry were

about the sexual offenses alleged by E.M. Id. at 25. Appellant at some point

thereafter admitted that he had vaginal intercourse with E.M., and that he had

attempted to have anal intercourse with her, as well. N.T. Trial, 12/19/18, at

158.

       At the close of the suppression hearing, the trial court denied Appellant’s

motion to suppress his statements about the sexual offenses committed

against E.M. Notably, however, the court offered no factual findings, nor any

clear legal determinations. Instead, the court stated only the following:

       THE COURT: I’ll be as specific as I can. I’ll deny the motion to
       suppress in that Miranda … has taken us [in] so many directions.
       I know what I’m looking for as far as [Appellant’s] not being
       advised what he’s questioned about. I understand [what] that
       means. I guess it’s a pointed issue. When he starts saying
       someone is giv[ing] a statement [and] that they have weighed
       [sic] their rights and want to speak and take the train down the
       track. I’m not ready to find those facts here, … and I deny the
       motion at this time.

Id. at 37.

       Appellant now contends that the trial court’s ruling to admit his

inculpatory statements was error. He insists that his statements regarding

the sex offenses committed against E.M. were involuntary because the

Miranda warnings provided by Detective Henry made no mention of those

offenses and pertained solely to the homicide crime. Additionally, he claims

that the warnings were stale and too far removed from his inculpatory

                                      - 13 -
J-E01005-22



statements to demonstrate their voluntariness. In support of his arguments,

Appellant relies primarily on two cases, Commonwealth v. Riggins, 304

A.2d 473 (Pa. 1973), and Commonwealth v. Wideman, 334 A.2d 594 (Pa.

1975). In Riggins, our Supreme Court explained:

     There is no prophylactic rule that a suspect must be re[-]warned
     of his constitutional rights each time custodial interrogation is
     [renewed]. Instead, we must view the totality of circumstances
     in each case to determine whether such repeated warnings are
     necessary.

     Pertinent to such an inquiry are the length of time between the
     warnings and the challenged interrogation, whether the
     interrogation was conducted at the same place where the
     warnings were given, whether the officer who gave the warnings
     also conducted the questioning, and whether statements obtained
     are materially different from other statements that may have been
     made at the time of the warnings.

Riggins, 304 A.2d at 477-78 (quoting Commonwealth v. Bennett, 282 A.2d

276, 280 (Pa. 1971)).

     The Riggins Court ultimately held that the police in that case had been

required to re-advise Riggins of his Miranda rights, based on the following

circumstances:

     Seventeen hours elapsed between [Riggins’] initial Miranda
     advisement and his oral confession; the warnings were given in
     the police car, while the interrogation was conducted at the Police
     Administration Building in downtown Philadelphia; the officers
     who gave the warnings had no further contact with [Riggins] once
     he arrived at the Administration Building and the questioning
     began…[; and] the oral confession was obviously ‘materially
     different’ from the denials [Riggins] had given, regarding the
     robbery and murder, for the 17 hours preceding its elicitation.

Id. at 478.



                                   - 14 -
J-E01005-22



      Analyzing the Bennett factors several years later in Wideman, the

Court again concluded that officers should have re-advised Wideman of his

constitutional rights. There, twelve hours had elapsed between the Miranda

warnings and Wideman’s confession; the warnings and confession occurred in

different rooms of the Police Administration Building; the officers that provided

Wideman’s Miranda warnings were not present when he confessed; there

was a material difference between the statements that Wideman made in the

morning after the Miranda warnings were provided and his confession

provided that evening; and the continuity of the interrogation was broken on

several occasions, including when Wideman was permitted to sleep for 3½

hours. Wideman, 334 A.2d at 599. Accordingly, the Wideman Court held

that Wideman “should have been re[-]advised of his Miranda rights prior to

the interrogation session during which the complained of statement was

elicited.” Id. Because he was not, his confession was inadmissible. Id.

      In the present case, Appellant argues that,

      [a]s in Riggins and Wideman, there was a “material difference”
      between the statements given to police shortly after a reading of
      the warnings, and those hours later. Namely, [Appellant] initially
      denied involvement in the sexual assault, but “[b]y the end of
      questioning, he confessed to both the murder and the sexual
      assault.” [TCO at] 2-3 (citing written statement motion Exhibit C-
      1). In addition, [Appellant] was told he was being investigated
      for a September murder in Montgomery County (that he was later
      acquitted of because he had an alibi) when he waived his Miranda
      rights. However, … both afternoon sessions of the interrogation
      opened with questions related exclusively to the August sexual
      assault in Philadelphia. … [T]his is a materially different line of
      questioning.



                                     - 15 -
J-E01005-22


      As in Wideman, the continuity of interrogation was broken on
      several occasions including a four[-]hour break, and a subsequent
      two hour break, in the interrogation.

      Accordingly, pursuant to the Supreme Court’s decisions in
      Wideman and Riggins, [Appellant] should have been readvised
      of his Miranda rights prior to the afternoon interrogation sessions
      relating to the sexual assault.

Appellant’s Brief at 39-40.

      In response, the Commonwealth first posits that Appellant’s homicide

crime and the sexual assault of E.M. were sufficiently similar, so as to notify

Appellant that he would likely be questioned about both, despite that he was

only notified of the homicide charge in the Miranda warnings.        Next, the

Commonwealth insists that the Bennett factors support the court’s denial of

suppression. It reasons that Appellant’s interrogation was not unduly lengthy,

and “the afternoon portions of [Appellant’s] statements were not ‘materially

different’ such that new warnings were required.” Commonwealth’s Brief at

21.   The Commonwealth also argues that “[a]lthough [Appellant] was

appropriately afforded breaks to smoke and use the restroom, the questioning

was not interrupted or paused for any significant length of time. Nor was

there a change in location such that the initial Miranda waiver would not

reasonably be understood to continue in effect.” Id. at 22.

      Moreover, the Commonwealth rejects Appellant’s attempt to construe

his interrogation as involving “three distinct written statements separated by

hours of total cessation of questioning….” Id. at 23. Instead, it claims the

interrogation should be “more appropriately viewed as one session of oral

questioning,   during   which   [Appellant’s]   responses   were   periodically

                                    - 16 -
J-E01005-22



memorialized in writing.” Id. It asserts that there was a “clear continuity of

interrogation[,]” id. at 20, and it characterizes all breaks and interruptions as

insignificant, including the interjection by the detective pretending to be a

DNA lab technician. The Commonwealth reasons that this interruption was

immaterial, as it “concerned the murder charges against [Appellant,] and he

concedes that he was fully aware from the outset that he was being questioned

about those charges.” Id. Thus, the Commonwealth asks this Court to find

that the Bennett factors support the trial court’s decision to deny Appellant’s

motion to suppress his statement.

      We cannot properly review the suppression court’s decision, and assess

the arguments made by the parties, based on the record currently before us.

Pennsylvania Rule of Criminal Procedure 581 states that, at the conclusion of

a suppression hearing, “the judge shall enter on the record a statement of

findings of fact and conclusions of law as to whether the evidence was

obtained in violation of the defendant’s rights, or in violation of these rules or

any statute, and shall make an order granting or denying the relief sought.”

Pa.R.Crim.P. 581(I) (emphasis added). Our Supreme Court has “stress[ed]

… the essential purposes served by the Rule, and … disapprove[d] of non-

compliance with its unambiguous mandate.”          Commonwealth v. Millner,

888 A.2d 680, 688 (Pa. 2005). The Millner Court explained that,

      it is often the case (for example, where a waiver trial occurs) that
      the suppression judge is different from the trial judge yet, if there
      is a conviction, it will be the trial judge who will be responsible for
      preparation of the Rule 1925 opinion for appeal. Thus, in cases
      where suppression is denied, a trial occurs, and a conviction

                                      - 17 -
J-E01005-22


      ensues, and the defendant seeks to challenge the suppression
      ruling, the timely and specific ruling the suppression judge is
      required to enter under Rule 581(I) is essential to ensuring that
      the trial judge and the appellate courts will have a record upon
      which they can timely and meaningfully discharge their
      responsibilities.

Id. at 689.

      Here, the suppression judge wholly failed to satisfy the requirements of

Rule 581(I). That judge then left the bench and a different judge presided

over Appellant’s trial.   In the court’s Rule 1925(a) opinion, it offers no

discussion of this issue, simply referring this Court to the portion of the record

containing the above-quoted ruling by the suppression judge. See TCO at 4

n.2. Accordingly, we have no factual findings or legal determinations by any

trial judge — let alone findings of fact by the suppression judge who actually

viewed the witnesses and ruled on the issues raised herein — to enable us to

complete our task of “determining whether the suppression court’s factual

findings are supported by the record and whether the legal conclusions drawn

from those facts are correct.” Smith, 164 A.3d at 1257. Clearly, there are

factual issues to be determined in this matter. For instance, a finding must

be made about whether Appellant was aware he could be questioned about

the assault, even though the Miranda warnings pertained only to the

homicide. Additionally, findings of fact are necessary regarding the parties’

disputes on several of the Bennett factors, including whether Appellant’s

afternoon statements were materially different from his initial remarks to the

detectives, what transpired during the hours-long breaks in Appellant’s written

statement, and the impact of interruptions on the continuity of Appellant’s

                                     - 18 -
J-E01005-22



statement (including when a detective pretended to be a DNA analyst). Thus,

remanding for the trial court to make such factual findings is necessary.

Moreover, because the instant trial judge did not have the benefit of viewing

the witnesses firsthand, a whole new suppression hearing is warranted.

       Accordingly, we vacate Appellant’s judgment of sentence and remand

for a new suppression hearing.4 At the close thereof, the court shall issue

specific findings of fact and conclusions of law. If the court decides to deny

Appellant’s motion to suppress, no new trial will be necessary, and the court

may reimpose Appellant’s judgment of sentence.5 If the court decides to grant

Appellant’s motion to suppress, it shall also grant him a new trial.

       Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction relinquished.

       President Judge Panella and Judges Lazarus, Stabile and Kunselman join

this opinion.

       Judge MCCaffery files a Concurring/Dissenting Opinion in which Judges

Bowes, McLaughlin and King join.




____________________________________________


4 In light of our vacating Appellant’s present judgment of sentence, we decline
to address his fourth issue challenging the discretionary aspects of his
sentence at this time.

5Appellant may then file an appeal raising any challenges to the suppression
court’s ruling and/or discretionary-aspects-of-sentencing claim(s).

                                          - 19 -
J-E01005-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2022




                          - 20 -